DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1, 30-31 (and its respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “designing an eyeglass lens at least partly on the basis of the information in which the sensitivity is evaluated” (claim 1, the assumed meaning for purposes of examination) and “design an eyeglass lens at least partly on the basis of the information or the design parameter” (claims 30-31, the assumed meaning for purposes of examination), does not reasonably provide enablement for “designing an eyeglass lens on the basis of the information” or “on the basis of the information or the design parameter” i.e. solely based on this information or solely based on the design parameter. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discloses that the sensitivity information is at least partly on the basis of this information or design parameter.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, inherently the distortion must take place in either a single partial region, a plurality of partial regions, or in all regions. As such, the claim is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6, 19, 31-32 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, the claimed “in each of the plurality of partial regions” is vague and indefinite. Specifically, claim 5, from which claim 6 depends, is claiming “one of a plurality of partial regions, or in all regions”. If having the images in partial regions is intended as a limitation, as is herein assumed, then this needs to be more positively and particularly claimed. For purposes of examination, the assumed meaning is wherein each of the images is distorted in a plurality of partial regions, wherein, in each of the plurality of partial regions, the images are mutually…”.  
With respect to claim 19, line 5, the claimed “in the display of the image, an image of the object is displayed as the image at a position…” is vague and indefinite. It is not clear if applicant is claiming “the image” and “the object” as two separate items or if applicant is claiming that the displayed image and the object are one and the same. The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “in the display of the image, an image of the object is displayed as the image, and is displayed at a position that is set on the basis of…” (i.e. the image and the object are one and the same). 
With respect to claim 31, applicant is claiming “An eyeglass lens order receiving device” but in the last line of the claim, is claiming “a design unit that designs…”. Since applicant is merely claiming “A receiving device” it is not clear if the design unit is part of the preamble device or not. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of the preamble is “An eyeglass lens order receiving and designing device…”. 
With respect to claim 32, applicant is claiming “An eyeglass lens ordering and order receiving system” but in the last line of the claim, is claiming “a design unit that designs…”. Since applicant is merely claiming “ordering” and “receiving”, it is not clear if 
the design unit is part of the preamble system or not. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of the preamble is “An eyeglass lens ordering and order receiving and designing system…”. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 15, 17-18, 23, 25, 28-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Goh et al publication number 2016/0235291.
	With respect to claim 1, Goh discloses the limitations therein including the following: a method for designing eyeglasses (abstract, paragraph 0165); displaying an image upon a display device (fig 8A, paragraph 0011-0012, the displayed target or pattern as the displayed image); while maintaining a positional relationship of a face of the subject and the display device (fig 8A, paragraphs 0086-0088); acquiring information in which the visual sensitivity of the subject is evaluated (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085, the method evaluating visual distortion as seen by the individual i.e. “evaluating the visual sensitivity of the subject”); on the basis 
	With respect to claim 2, Goh further discloses the display device disposed at a position based on the height of the eye of the subject (fig 8A). 
	 With respect to claim 3, Goh further discloses a plurality of images being displayed (paragraph 0069 i.e. providing a plurality of patterns to the patient i.e. “plurality of images”, paragraph 0094, the testing based on a plurality of images); the images having different distortion (abstract, paragraph 0123, figs 13A, 13B 15A-15D, i.e. stretched or shrunk images i.e. “distortion” as defined in paragraph 0008 of the printed publication of applicant’s specification); sensitivity based on the sensitivity to the distortion as evaluated based on impressions from the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085). 
	With respect to claim 4, Goh further discloses the plurality of images differing in at least one of the distortion level or distortion direction (fig 13A compared to fig 13B i.e. different levels and different directions of the distortion, figs 9B, 9C, 9F paragraph 0101, 0103 i.e. different directions of the distortion). 
	With respect to claim 5, Goh further discloses the plurality of images distorted in one partial region (figs 9B, 9C, 9F, 10A, 10B, 13A, 13B). Regardless, inherently the distortion must take place in either a single partial region, a plurality of partial regions, or in all regions. 
	With respect to claim 6, Goh further discloses within each of the plurality of regions the images are mutually different with regard to level or direction of the 
	With respect to claim 7, Goh further discloses the image distorted on one partial region on one side of a center of the image and in a partial region on a side opposite the one side from the center of the image (fig 10B, the center square portion is distorted throughout and therefore distorted on both sides from the center). 
	With respect to claim 8, Goh further discloses a plurality of images being displayed (paragraph 0069 i.e. providing a plurality of patterns to the patient i.e. “plurality of images”, paragraph 0094, the testing based on a plurality of images); the images having different ranges of blur (paragraph 0113 the pattern having different levels of resolution i.e. “blur” as defined in paragraph 0075 of the printed publication of applicant’s specification); sensitivity based on the sensitivity to the blur as evaluated based on impressions from the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085).
	With respect to claim 9, Goh discloses that in the plurality of images the blurring levels or regions are different (fig 10B, paragraphs 0113-0118). 
	With respect to claim 10, Goh discloses each of the images having a plurality of regions with differing blurring levels (fig 10B, paragraph 0113-0118, different levels of resolution within the image). 
	With respect to claim 13, Goh further discloses in the display, a region in which the blurring level is relatively large is displayed (fig 10B, paragraphs 0113-0118, portion 1014 or 1030 disclosed as having a relatively large blurring); so as to be disposed above a region in which the blurring level is relatively small or a region in which there is 
With respect to claim 15, Goh further discloses a plurality of images whose positions in a portion of the field of view are different and changing over between them (paragraphs 0122-0123 disclosing that the indicia can change location between frames i.e. in different portions of the field of view and changing over between them); the sensitivity in a direction of a line of sight at a predetermined distance is evaluated (fig 8A, paragraph 0087) based on the impressions of the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085).  
	With respect to claim 17, Goh further discloses the portion of the field of view corresponding to a near area (fig 8A disclosing a close distance between the subject and screen). Applicant is not claiming a specific location of the near area or any other limitations directed to the near area other than a near area “of a progressive lens”. Inherently the near area being evaluated can be “of a progressive lens”. Applicant further discloses the predetermined distance as the distance seen through the one region selected (fig 8A). 
	With respect to claim 18, Goh further discloses a calibration image for adjusting a positional relationship between the height of the eye and the position of the image (fig 8A, paragraph 0088). Specifically, Goh discloses the eye location as being parallel to the center of the screen (fig 8A) and the calibration for adjusting the position of the image to be centered on the screen (paragraph 0088). As such, any up-down 
	With respect to claim 23, Goh further discloses the images depicting a virtual space (paragraph 0067, the images can be generated from a virtual machine). 
	With respect to claim 25, Goh further discloses detecting a direction of the line of sight of the subject (fig 8A, paragraph 0087) and the evaluation of the sensitivity is on the basis of the direction of the line of sight (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085). Specifically, the sensitivity is being evaluated along the line of sight and therefore “on the basis of the direction of the line of sight”. 
	With respect to claims 28 and 29, Goh further discloses a manufacturing method of an eyeglass lens based on the designing according to the claimed method and an eyeglass lens manufactured according to the claimed method (abstract, paragraph 0165). 
	With respect to claim 31, Goh discloses the limitations therein (see rejection of claim 1 above) including disclosing a receiving unit that receives the information related to the visual sensitivity (paragraphs 0011-0012, the processor as the claimed “receiving unit”); a design unit that designs an eyeglass on the basis of the information (paragraph 0165, disclosing designing an eyeglass lens based on the information and such designing will inherently require a “design unit”). 
Claim(s) 1-2, 8-10, 12-13, 15-17, 20-22, 25-26, 28-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi publication number 2015/0371415.
	With respect to claim 1, Qi discloses the limitations therein including the following: a method for designing eyeglasses (abstract, paragraphs 0102-0104); 
	With respect to claim 2, Qi further discloses the display device disposed at a position based on the height of the eye of the subject (paragraphs 0023, 0102-0104, a head mounted display is positioned based on the height of the eye of the subject). 
	With respect to claim 8, Qi further discloses a plurality of images being displayed (figs 6, 7, paragraphs 0042-0043, 0142-0143, i.e. “plurality of images”); the images having different ranges of blur (paragraphs 0142-0143, 0173); sensitivity based on the sensitivity to the blur as evaluated based on impressions from the subject who has 
	With respect to claim 9, Qi discloses the plurality of images having differing blurring levels and different regions of blurring (paragraphs 0075-0079, 0102-0104, 0111, 00142-00143). Specifically, the progressive lens will inherently have different amounts of astigmatism i.e. different levels of “blur” in different regions of the lens.
	With respect to claim 10, Qi discloses each of the images having a plurality of regions with differing blurring levels (paragraphs 0075-0079, 0102-0104, 0111, 00142-00143). Specifically, the progressive lens will inherently have different regions of differing amounts of astigmatism i.e. different regions of different levels of blur.  
	With respect to claim 12, Qi discloses adding blur to simulate the actual experience of the wearing of a progressive lens (paragraphs 0075-0079, 0102-0104, 0111, 00142-00143). A progressive lens inherently has an upper relatively clear “distance portion” with higher levels of astigmatism below in the peripheral portion of the lens i.e. a region of relatively high blurring (the peripheral high astigmatism areas) below a region of relatively low blurring (the upper relatively clear “distance portion”); in the evaluation when looking at an object at a long distance (paragraphs 0075-0079, 0102-0104, 0111, 00142-00143 i.e. when looking through the “distance portion” at long distances. 

With respect to claim 15, Qi further discloses a plurality of images whose positions in a portion of the field of view are different (paragraphs 0075-0079); and changing over between them (paragraph 0012, “selectively outputting separately for each of the plurality of areas”); the sensitivity in a direction of a line of sight at a predetermined distance is evaluated (paragraphs 0078, 0102-0104, 0111) based on the impressions of the subject who has viewed the plurality of images (paragraphs 0078, 0102-0104, 0111).  
With respect to claim 16, Qi discloses the images displayed at different heights (paragraphs 0075-0079, different images for different fields of view with some above and below others i.e. “different heights”); the sensitivity of the subject to a height of a line of sight at a predetermined distance is determined (paragraphs 0075-0079, 0102-0104 i.e. determining the sensitivity for different fields of view at differing heights). 

	With respect to claim 20, Qi further discloses the evaluation of the sensitivity for a line of sight at a short distance (paragraphs 0075-0079, 0102-0104, determining sensitivity for all areas of a progressive lens including the reading zone or “short distance”, based on an impression of the subject who has viewed the image (paragraphs 0102-0104); the image including a newspaper (figs 6 and 7).  
	With respect to claim 21, Qi further discloses the evaluation of the sensitivity for a line of sight at an intermediate distance (paragraphs 0075-0079, 0102-0104, determining sensitivity for all areas of a progressive lens including the “intermediate zone” based on an impression of the subject who has viewed the image (paragraphs 0102-0104); the image including a personal computer (figs 6 and 7).  
	With respect to claim 22, Qi further discloses the image in which at least a portion of the surroundings of the subject are captured (figs 6 and 7, paragraphs 0140-0143).  
	With respect to claim 25, Qi further discloses detecting a direction of the line of sight of the subject and the evaluation of the sensitivity is on the basis of the direction of the line of sight (paragraphs 0075-0079, 0102-0104 i.e. based on different gaze directions i.e. different “lines of sight”).
	With respect to claim 26, Qi further discloses a right eye image and a left eye image are mutually different being displayed to the right and left eye of the subject (paragraphs 0023, 0088, 0156). 

	With respect to claim 31, Qi, discloses the limitations therein (see rejection of claim 1 above) including disclosing a receiving unit that receives the information related to the visual sensitivity (paragraphs 0102-0104, the computer as the claimed “receiving unit”); a design unit that designs an eyeglass on the basis of the information (paragraph 0102-0104, disclosing designing an eyeglass lens based on the information and such designing will inherently require a “design unit”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 20-21, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh. 

With respect to claims 20-21, Goh further discloses the evaluation based on the sensitivity of the subject to a direction of the line of sight at a short or intermediate distance fig 8A, paragraphs 0088-0090) but does not specifically disclose the image as one of a portable telephone, book, newspaper, personal computer, tablet terminal or musical score as claimed. However, Goh teaches that the indicia can be of any object of any shape including images and photographs (paragraphs 0074, 0110, 0154). However, applicant has not disclosed any criticality for having the image as one of the specific images being claimed, having the image as being one of the specific images as claimed apparently does not solve any related problem and appears to be an obvious matter of 
With respect to claims 30 and 32, Goh discloses the limitations therein (see rejection of claims 1 and 31 above) but does not specifically disclose a communication unit to transmit the information inputted to a separate eyeglass order receiving device. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Goh as including a communication unit to transmit the information to a separate eyeglass order receiving device since it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Additionally, Goh discloses the designing being performed and stored on one computer (see rejection of claim 31 above). As such, having the sensitivity information first being determined on one computer and then being sent to a second ordering computer or having all of the aforementioned being performed on a single computer would be an obvious matter of design choice in designing and manufacturing the lens for the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective . 
Claims 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi. 
With respect to claims 30 and 32, Qi discloses the limitations therein (see rejection of claims 1 and 31 above) but does not specifically disclose a communication unit to transmit the information inputted to a separate eyeglass order receiving device. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Qi as including a communication unit to transmit the information to a separate eyeglass order receiving device since it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Additionally, having the sensitivity information first being determined on one computer and then being sent to a second ordering computer or having all of the aforementioned being performed on a single computer would be an obvious matter of design choice in designing and manufacturing the lens for the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sensitivity . 
	Claims 1, 22-23, 28-29, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherlen publication number 2017/0371179.
	With respect to claim 1, Scherlen discloses the limitations therein including the following: a method for designing ophthalmic filters (abstract, paragraph 0107); displaying an image upon a display device (paragraph 0151); while maintaining a positional relationship of a face of the subject and the display device (paragraphs 0151, 0240-0262 i.e. the user is not moving with respect to the screen and is therefore inherently maintaining a positional relationship of their face to the display screen); acquiring information in which the visual sensitivity of the subject is evaluated (abstract, paragraphs 0240-0262, acquiring information as to spectral intensity sensitivity and/or as to contrast sensitivity); on the basis of an impression received by the subject who has viewed the image (paragraphs 0240-0262, based on the subjective response of the user). 
With respect to claim 1, Scherlen discloses designing ophthalmic filters (abstract, paragraph 0107) but does not specifically disclosing designing an eyeglass lens. However, the examiner takes Judicial Notice that it is well known in the art of ophthalmic filters for such filters to either be in the form of an attachment filter to be attached such as by clipped on, to a surface of an eyeglass lens, or, in the alternative to themselves 
	With respect to claim 22, Scherlen further discloses processing images at which at least a portion of the surroundings of the subject are captured (paragraph 0026, the light flux on the target is a real ambient light taken from the surrounding environment). 
	With respect to claim 23, Scherlen further discloses processing images depicting a virtual space (paragraph 0026, the light flux on the target is simulated of the user’s environment i.e. a “virtual space”).
	With respect to claims 28 and 29, Scherlen further discloses a manufacturing method of an eyeglass lens based on the designing according to the claimed method and an eyeglass lens manufactured according to the claimed method (abstract, paragraph 0107 and see rejection of claim 1 above i.e. designing ophthalmic filters as sunglasses).
With respect to claims 30-32, Scherlen discloses the limitations therein (see rejection of claims above) but does not specifically disclose a reception unit to receive the information, and communication unit to transmit the information inputted to a separate eyeglass order receiving device. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be input into a computer i.e. a “reception unit” and then sent via . 
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherlen in view of Anderson publication number 2018/0140178.
	With respect to claim 24, Scherlen discloses as is set forth above and further discloses that the visual sensitivity can be based on contrast sensitivity in which an optotype is displayed to the user and the user needs to subjectively indicate when the 
Prior Art Citations
	Tranvouez et al publication number 2017/0299888, Drobe et al publication number 2012/0106813, and Hatanaka publication number 2016/0327808 are being cited herein to show additional methods that would have also either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Examiner’s Comments
With respect to claim 31, if applicant is merely claiming “An eyeglass lens order receiving device” (and not “An eyeglass lens order receiving and designing device as is herein assumed) i.e. if the designing is not being a part of the claimed device, then inherently any computer can receive ordering information and the specific limitations directed to the “received information” being acquired as well as the specific limitations directed to the “designing” would merely go to the intended use of the “receiving device”. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As stated above, the way the claim is written the specific information being received and the actual designing of the lens would merely go to the intended use of the claimed “device”. However, based on the assumed meaning as “An eyeglass lens order receiving and designing device”, the limitations directed to the designing and to the received information required for the designing are then given patentable weight as is assumed.  
Allowable Subject Matter
Claims 11, 14, 19 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 11, 2021